

115 S2650 IS: Aviation Empowerment Act
U.S. Senate
2018-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2650IN THE SENATE OF THE UNITED STATESApril 11, 2018Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, to add definitions for the terms common carrier and personal operator, and for other purposes.
	
 1.Short titleThis Act may be cited as the Aviation Empowerment Act. 2.DefinitionsSection 40102(a) of title 49, United States Code, is amended by adding at the end the following:
			
 (48)common carrier means a service provided by a person that meets the following elements: (A)holding out of a willingness to;
 (B)transport persons or property; (C)from place to place;
 (D)for compensation; and (E)without refusal unless authorized by law.
					In applying subparagraph (D), the term compensation  requires the intent to pursue monetary profit but does not include flights in which the pilot and
			 passengers share aircraft operating expenses or the pilot receives any
 benefit.(49)personal operator means a person providing air transportation of persons or property for compensation or hire in aircraft that have eight or fewer seats, provided that the person holds a private pilot certificate pursuant to subpart E of section 61 of title 14, Code of Federal Regulations (or any successor regulation). A personal operator or a flight operated by a personal operator does not constitute a common carrier, as defined in paragraph (48), a commercial operation requiring a certificate under part 119 or 135 of title 14, Code of Federal Regulations (or any successor regulation), or a commercial operator, as defined in section 1.1 of title 14, Code of Federal Regulations (or any successor regulation)..
 3.RegulationsNot later than 60 days after the date of enactment of this Act, the Secretary of Transportation shall issue or revise regulations to comply with this Act and to ensure the following:
 (1)That a person who holds a pilot certificate may communicate with the public, in any manner the person determines appropriate, to facilitate an aircraft flight for which the pilot and passengers share aircraft operating expenses in accordance with section 61.113(c) of title 14, Code of Federal Regulations (or any successor regulation) and that such flight-sharing operations under section 61.113(c) of title 14, Code of Federal Regulations (or any successor regulation) shall not be deemed a common carrier, as defined in paragraph (48) of section 40102(a) of title 49, United States Code, or a commercial operation requiring a certificate under part 119 or 135 of title 14, Code of Federal Regulations (or any successor regulation).
 (2)That a personal operator, as defined in paragraph (49) of section 40102(a) of title 49, United States Code, operating under part 91 of title 14 Code of Federal Regulations (or any successor regulation) shall not be subject to the requirements set forth in part 121, 125, or 135 of title 14, Code of Federal Regulations (or any successor regulation).